 


109 HCON 356 IH: Calling upon the President to meet with a joint session of Congress to discuss the Government’s plan for post-Hurricane Katrina recovery efforts.
U.S. House of Representatives
2006-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 356 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2006 
Ms. Waters (for herself, Mrs. Jones of Ohio, Mr. Bishop of Georgia, Ms. Corrine Brown of Florida, Mr. Rangel, Mr. Rush, Mr. Lewis of Georgia, Ms. Lee, Mr. Owens, Mrs. Christensen, Mr. Jefferson, Mr. Payne, Mr. Clyburn, Ms. Watson, Mr. Scott of Virginia, Mr. Meek of Florida, Mr. Al Green of Texas, Ms. Jackson-Lee of Texas, Mr. Melancon, Mr. Abercrombie, Mr. Honda, and Mr. Watt) submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
 
CONCURRENT RESOLUTION 
Calling upon the President to meet with a joint session of Congress to discuss the Government’s plan for post-Hurricane Katrina recovery efforts. 
  
Whereas on August 29, 2005, Hurricane Katrina, a category 5 hurricane, hit an area spanning 90,000 miles in the States of Louisiana, Mississippi, and Alabama; 
Whereas Hurricane Katrina has caused the deaths of more than 1,325 individuals, and caused more than 1,000,000 individuals to be displaced from their primary residences; 
Whereas Hurricane Katrina has resulted in one of the largest natural disaster relief and recovery operations in United States history; 
Whereas millions of dollars appropriated for Hurricane Katrina relief activities have been wasted due to poor Federal financial controls; 
Whereas the Government Accountability Office and both chambers of Congress have independently investigated and determined that there were major flaws in the Federal response to Hurricane Katrina; 
Whereas the Government Accountability Office has found that there was a lack of clear and decisive leadership and an absence of detailed plans following Hurricane Katrina; 
Whereas the Government Accountability Office has identified a host of needed improvements in a variety of Government programs related to Hurricane Katrina and other natural disasters; 
Whereas the House of Representative’s Select Bipartisan Committee to Investigate the Preparation for and Response to Hurricane Katrina found more than 90 flaws in the post-Katrina response; 
Whereas the Secretary of Homeland Security has been the subject of severe criticism; 
Whereas more than 5 months after Hurricane Katrina, there continues to be massive residential, commercial, and emotional destruction, with thousands of evacuees living in tents, cars, and shelters; sewage seeping from the ground; inoperable telecommunications; lack of electricity; and water and sediment contamination from toxic materials released in the floodwaters; 
Whereas there continues to exist a lack of coordination at the Federal level, as well as a clear plan for rebuilding the levee system in a manner that will effectively protect Louisiana residents in future hurricane seasons; 
Whereas the President has made broad promises regarding recovery efforts without specifically detailing the plan that is in place and the dates by which steps must be taken; 
Whereas requests for information from Members of Congress to administration officials have received little or no response; 
Whereas to prevent future vulnerability in the event of another natural or manmade disaster, the United States is in need of a specific agenda for the Nation’s emergency preparedness, response, and recovery activities that take into consideration the lessons learned from Hurricane Katrina; and 
Whereas substantial involvement by the President will be necessary to formulate this agenda and to produce speedier, more effective results in the Gulf Coast region: Now, therefore, be it  
 
That— 
(1)it is the sense of Congress that there is a need for a swift, effective, and well-coordinated response to carry out recovery efforts for individuals and areas affected by Hurricane Katrina; and  
(2) Congress calls upon the President to meet with a joint session of Congress to discuss the Government’s plan for post-Hurricane Katrina recovery efforts. 
 
